762 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DORAL v. PAULEY, JANE M. PAULEY, PLAINTIFFS-APPELLEES,GORDIAN NOTT PROMOTIONS CO. PLAINTIFF-APPELLEE, (984-1685)v.UNITED OPERATING COMPANY, ET AL., DEFENDANTS,ROBERT G. CORACE, JR., DEFENDANT-APPELLANT.
NO. 84-1663, 84-1685
United States Court of Appeals, Sixth Circuit.
4/17/85

ORDER
BEFORE:  KENNEDY, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court on the motion of the plaintiffs to dismiss the appeal in case number 84-1663.  Defendant Corace has appealed from the orders disqualifying him as counsel for himself in case numbers 84-1663 and 84-1685.  These orders are interlocutory and non-appealable.  Kahle v. Oppenheimer & Co., Inc., 748 F.2d 337 (6th Cir. 1984).


2
This Court is without jurisdiction to entertain these appeals.  It is ORDERED that both of these appeals be and are hereby dismissed.